COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and
     Bumgardner
Argued at Alexandria, Virginia


OLUDARE OGUNDE, A/K/A TONY WILLIAMS,
 S/K/A OLIDARE OGUNDE
                                   MEMORANDUM OPINION * BY
v.   Record No. 0439-97-4      JUDGE RUDOLPH BUMGARDNER, III
                                        MAY 12, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Leslie M. Alden, Judge

          Michael F. Devine for appellant.

          John H. McLees, Jr., Assistant Attorney
          General (Richard Cullen, Attorney General;
          Thomas D. Bagwell, Senior Assistant Attorney
          General, on brief), for appellee.



     Oludare Ogunde was charged with four felonies:      credit card

theft, credit card forgery, credit card fraud, and forgery of a

public record.   During his trial, the appellant moved to proceed

pro se; his motion was granted.    Upon his plea of guilty,

appellant was convicted as charged.    He appeals his conviction

arguing that he did not waive his right to an attorney knowingly

and intelligently.    He contends that the trial court did not

inform him of the risks of proceeding pro se.       Because we find

the appellant voluntarily and intelligently pleaded guilty, we

hold that he waived any objection to the trial court's earlier

decision permitting him to act as his own attorney.      Accordingly,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
we affirm.

     The appellant retained counsel to represent him.      After the

jury had been selected, opening arguments made, and three

witnesses for the Commonwealth had testified, the appellant moved

to proceed pro se.

     The court admonished the appellant that his questioning

would have to comport with appropriate procedures.   She

acknowledged that the appellant had the right to represent

himself and granted his motion.   She also appointed his former

attorney as standby counsel to assist as requested by the

appellant.    The attorney remained throughout the trial and

consulted with the appellant several times.
     After both sides had rested while they were discussing the

instructions, the appellant stated that he wanted to enter a plea

of guilty.    He consulted with his attorney, reviewed and signed

written waiver forms, and repeated his desire to change his plea.

The court then conducted a full inquiry pursuant to Rule 3A:8

and Form 6.   Throughout the dialogue, the appellant consulted

with his attorney.   He specifically acknowledged that he waived

his right to appeal from any sentence that would be imposed.     The

court found that the plea was voluntary and intelligently made

and made with an understanding of the nature of the charges and

the consequences of the plea.   The judge accepted the plea.

     A voluntary plea of guilty is a self-supplied conviction

that waives all defenses other than those jurisdictional.      See

Savino v. Commonwealth, 239 Va. 534, 538, 391 S.E.2d 276, 278-79,

                                - 2 -
cert. denied, 498 U.S. 882 (1990).      In this case, the trial

court's finding that the plea was voluntary and intelligent is

well supported by the record.   Accordingly, we affirm the

convictions. 1

                                                           Affirmed.




     1
      In light of our decision in this case on other grounds, we
need not reach the issue of whether appellant knowingly and
intelligently waived the right to counsel while being aware of
the dangers and disadvantages of representing himself. See
Faretta v. California, 422 U.S. 806 (1975).


                                - 3 -